Emery, J.
The defendant was indicted for an unlawful sale of intoxicating liquor "to one S. A. Willetts.” He demurred generally to the indictment, but in his argument only complains-that it did not sufficiently allege the name of the person to whom the sale was made. His argument is that, at least, one of the Christian names should have been stated in full.
By his demurrer, the defendant admits that he did unlawfully sell a quantity of intoxicating liquor to one " S. A. Willetts and hence admits that "S. A. Willetts ” is the name of the person to whom the liquor was sold. It, therefore, appears and must be assumed that the name of that person is "S. A. Willetts.” It does not appear and cannot be assumed that he has any other, or any more of a name. Letters of the alphabet, consonants as well as vowels, may be names sufficient to distinguish different persons of the same surname. Breedlove v. Nicolet, 7 Pet. 413; Tweedy v. Jarvis, 27 Conn. 62 ; Reg. v. Dale, 6 Eng. L. & Eq. 360.

Exceptions overruled.